DETAILED ACTION
Claims 1-6, 8-14 and 16-19 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/18/22, with respect to the rejection(s) of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Goertz (Patent No. US 7,958,501 B2) Col. 2 lines 38-46 which shows being able to provide knowledge of the internal structure of the classes associated with the objects thus viewed as having the internal structure of those objects identified so as to provide that information where the specifics of the object being generated are seen in Klausner [0147] lines 8-12.

Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art does not disclose (Argument 1; Remarks pg. 9 lines 2-3) generating, within the virtual machine an object from the raw data by transforming content in the raw data into the object, (Argument 2; Remarks pg. 9 lines 5-7) executing a call or method on the object generated to print the object to a string, wherein the string provides the internal structure of the object.
With respect to applicant’s argument examiner respectfully disagrees.  As to argument 1, the teachings of Klausner [0147] lines 8-12 which shows the VM is able to transform the raw data content, viewed as the metaobject into objects.
As to argument 2, it is seen in the teachings of Vick [0052] lines 1-9 which shows the ability to execute a call that is able to convert the object to the string and print the object as a string and since the information of the object is viewed as converted to a string then viewed as would include the internal structure of the converted object, where it is seen the specifics of the internal structure of the object disclosed in Goertz (Patent No. US 7,958,501 B2) Col. 2 lines 38-46 thus viewed as provided with the string.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 10-12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brady (Pub. No. US 2008/0209404 A1), in view of Klausner (Pub. No. US 2015/0363175 A1), in view of Goertz (Patent No. US 7,958,501 B2), and further in view of Vick et al. (Pub. No. US 2015/0046912 A1)

As to claim 1, Brady discloses one or more non-transitory computer-readable media having executable instructions embodied thereon that, when executed by a processor of a computing device, perform a method, the method comprising:
receiving raw data representing an object, the raw data received from a heap dump (Brady [0013] lines 12-24 and [0017] lines 3-8; which shows the ability to receive information tied to an object tracker including an objectID and being able to retrieve this object information from its location in a heap dump, where the heap dump contains the object type and object identification for the object retrieved thus viewed as the raw data representing the object).

Brady does not specifically disclose receiving the raw data at a virtual machine; generating, within the virtual machine, an object from the raw data by transforming content in the raw data into the object; executing a call or a method on the object.

However, Klausner discloses receiving the raw data at a virtual machine (Klausner [0147] lines 8-12; which shows the distilled module context including the metaobject information is processed/loaded into a virtual machine thus viewed as the VM having received the raw data);
generating, within the virtual machine, an object from the raw data by transforming content in the raw data into the object (Klausner [0147] lines 8-12; which shows that the VM may transform/generating from behaviors of the module context including metaobject, viewed as a form of raw data tied to an object, into object); and
executing a call or a method on the object generated (Klausner [0256] lines 1-4; which shows call a method targeting on object viewed as including the object generated by the VM).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Klausner showing the transforming the raw data into an object, into the object raw data identification of Brady, for the purpose of reducing complexity by being able to develop standardized reusable components, as taught by Klausner ]0012] lines 1-4 and [ [0147] lines 8-12.

Brady as modified by Klausner does not specifically show identifying an internal structure of the object generated.
 
However, Goertz discloses, identifying an internal structure of the object generated (Goertz Col. 2 lines 38-46; which shows being able to provide knowledge of the internal structure of the classes associated with the objects thus viewed as having the internal structure of those objects identified so as to provide that information where the specifics of the object being generated are seen specifically discloses above).


Therefore, it would have neem obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Goertz showing the internal structure of an object, into the object generation of Brady as modified by Klausner for the purpose of increasing usability by being able to use stored internal structure to create future instances, as taught by Goertz Col. 2 lines 41-46.

Brady as modified by Klausner and Goertz do not specifically disclose the executed call or method to print the object to a string, wherein the string provides the internal structure of the object.


However, Vick discloses the executed call or method to print the object to a string, wherein the string provides the internal structure of the object (Vick [0052] lines 1-9; which shows the ability to execute a call that is able to convert the object to the string and print the object as a string and since the information of the object is viewed as converted to a string then viewed as would provide the internal structure of the converted object as it is the object information in string from, where it is seen the specifics of the internal structure of the object disclosed specifically above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Vick showing the printing string into the transforming object data to string of Brady as modified by Klausner and Goertz for the purpose of increasing usability by providing further functionality by being able to print the string as output, as taught by Vick [0052] lines 1-9.


As to claim 2, Brady discloses wherein the heap dump is a Java-formatted heap dump (Brady [0002] lines 1-5 and [0005] lines 1-13; which shows the specifics of heap dump in a java format).

As to claim 3, Brady discloses wherein the virtual machine is a Java virtual machine (Brady [0005] lines 1-5; which shows the specifics of the VM being a java virtual machine).

As to claim 5, Brady does not specifically disclose, however, Klausner discloses wherein the raw data represents the content of the object (Klausner [0147] lines 8-12; where it is viewed that the behavior of the module context including metaobject information is the raw data, thus viewed that the raw data represents some of the content of the object).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Klausner showing the transforming the raw data into an object, into the object raw data identification of Brady, for the purpose of reducing complexity by being able to develop standardized reusable components, as taught by Klausner ]0012] lines 1-4 and [0147] lines 8-12.

As to claim 8, Brady discloses receiving a query that specifies a particular object identifier to be retrieved from the heap dump, wherein the object identifier is an object name or a memory address (Brady [0013] lines 12-24; which shows the ability to receive information, viewed as a form a query/request, that includes objectID, viewed as type of object name, to find/retrieve the object information from the heap dump); and 
in response to the query, extracting the raw data that represents the object that corresponds to the particular object identifier from the heap dump (Brady [0013] lines 12-24 and [0017] lines 3-8; which shows the ability to retrieve/extract the objectID and object type information, viewed as the raw data of the object from the heap dump based on object identifier information).

As to claim 10, Brady discloses one or more non-transitory computer-readable media having executable instructions embodied thereon that, when executed by a processor of a computing device, perform a method, the method comprising:
receiving an indication of an object identifier (Brady [0013] lines 12-24 and [0017] lines 3-8; which shows the ability to receive information tied to an object tracker including an objectID and being able to retrieve this object information from its location in a heap dump, where the heap dump contains the object type and object identification for the object retrieved thus viewed as the raw data representing the object);
identifying, base on the object identifier, raw data that represents an object corresponding to the object identifier in a heap dump (Brady [0013] lines 12-24 and [0017] lines 3-8; which shows being able to use the object tracker/identifier to find/locate the object and its associated object type and identification information, viewed as raw data that can be located in a heap dump).

Brady does not specifically disclose loading the raw data that represents the object into a virtual machine; generating, within the virtual machine an object from the raw data by transforming content in the raw data into the object; executing a call or a method on the object.

However, Klausner discloses loading the raw data that represents the object into a virtual machine (Klausner [0147] lines 8-12; which shows the distilled module context including the metaobject information associated with an object is processed/loaded into a virtual machine thus viewed as the VM having received the raw data); and
generating, within the virtual machine an object from the raw data by transforming content in the raw data into the object (Klausner [0147] lines 8-12; which shows that the VM may transform the behaviors of the module context including metaobject, viewed as a form of raw data tied to an object, into a generated object)
executing a call or a method on the object generated (Klausner [0256] lines 1-4; which shows call a method targeting on object viewed as including the object generated by the VM).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Klausner showing the transforming the raw data into an object, into the object raw data identification of Brady, for the purpose of reducing complexity by being able to develop standardized reusable components, as taught by Klausner ]0012] lines 1-4 and [0147] lines 8-12.

Brady as modified by Klausner does not specifically show identifying an internal structure of the object generated.
 
However, Goertz discloses, identifying an internal structure of the object generated (Goertz Col. 2 lines 38-46; which shows being able to provide knowledge of the internal structure of the classes associated with the objects thus viewed as having the internal structure of those objects identified so as to provide that information where the specifics of the object being generated are seen specifically discloses above).


Therefore, it would have neem obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Goertz showing the internal structure of an object, into the object generation of Brady as modified by Klausner for the purpose of increasing usability by being able to use stored internal structure to create future instances, as taught by Goertz Col. 2 lines 41-46.

Brady as modified by Klausner and Goertz do not specifically disclose the executing call or method to print the object to a string, wherein the string provides the internal structure of the object.


However, Vick discloses the executing call or method to print the object to a string, wherein the string provides the internal structure of the object (Vick [0052] lines 1-9; which shows the ability to execute a call that is able to convert the object to the string and print the object as a string and since the information of the object is viewed as converted to a string then viewed as would provide the internal structure of the converted object as it is the object information in string from, where it is seen the specifics of the internal structure of the object disclosed specifically above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Vick showing the printing string into the transforming object data to string of Brady as modified by Klausner and Goertz for the purpose of increasing usability by providing further functionality by being able to print the string as output, as taught by Vick [0052] lines 1-9.


As to claim 11, Brady discloses wherein the object identifier is an object name, an object address, a class, or a field (Brady [0013] lines 12-24; which shows the ability to receive information, viewed as a form a query/request, that includes objectID, viewed as type of object identifier showing a basic object name, to find/retrieve the object information from the heap dump based on the object identifier).

As to claim 12, Brady discloses wherein the heap dump is a Java-formatted heap dump that stores the raw data, and wherein the virtual machine is a Java virtual machine (Brady [0002] lines 1-5 and [0005] lines 1-13; which shows the specifics of heap dump in a java format and that the specifics of the VM being a java virtual machine).


As to claim 16, Brady as modified by Klausner and Goertz does not specifically disclose, however, Vick discloses wherein the string specifies a value for the object (Vick [0052] lines 1-9; which shows the printing of the string object thus having a specific value/information associated with the string for it to be printed).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Vick showing the printing string into the transforming object data to string of Brady as modified by Klausner and Goertz for the purpose of increasing usability by providing further functionality by being able to print the string as output, as taught by Vick [0052] lines 1-9.

As to claim 19, Brady discloses a system comprising: one or more processors configured to (Brady [0002] lines 4-12):
receive input that identifies an object (Brady [0013] lines 12-24 and [0017] lines 3-8; which shows the ability to receive information tied to an object tracker including an objectID and use to find the object that viewed as input that identifies object information, and being able to retrieve this object information from its location in a heap dump, where the heap dump contains the object type and object identification for the object retrieved thus viewed as the raw data representing the object); 
locate raw data that represents the object identified from the input (Brady [0013] lines 12-24 and [0017] lines 3-8; which shows being able to use the object tracker/identifier to find/locate the object and its associated object type and identification information, viewed as raw data that can be located in a heap dump where it is found/located by it objectID); 
retrieve the raw data that represents the object from a heap dump (Brady [0013] lines 12-24 and [0017] lines 3-8; which shows the ability to receive information tied to an object tracker including an objectID and being able to retrieve this object information from its location in a heap dump, where the heap dump contains the object type and object identification for the object retrieved thus viewed as the raw data representing the object).

Brady does not specifically disclose load the raw data that represents the object into a virtual machine; generating, within the virtual machine, an object from the raw data by transforming content in the raw data into the object; and execute a call or a method on the object generated.

However, Klausner discloses load the raw data that represents the object into a virtual machine (Klausner [0147] lines 8-12 which shows that the distilled module context that is viewed as a type of raw data for an object is processed/loading into a VM); 
transform the raw data into the object within the virtual machine (Klausner [0147] lines 8-12; which shows that the VM may transform the behaviors of the module context, viewed as a form of raw data, into a generated object); and 
execute a call or a method on the object (Klausner [0256] lines 1-4; which shows call a method targeting on object viewed as including the object generated by the VM).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Klausner showing the transforming the raw data into an object, into the object raw data identification of Brady, for the purpose of reducing complexity by being able to develop standardized reusable components, as taught by Klausner ]0012] lines 1-4 and [0147] lines 8-12.

Brady as modified by Klausner does not specifically show identifying an internal structure of the object generated.
 
However, Goertz discloses, identifying an internal structure of the object generated (Goertz Col. 2 lines 38-46; which shows being able to provide knowledge of the internal structure of the classes associated with the objects thus viewed as having the internal structure of those objects identified so as to provide that information where the specifics of the object being generated are seen specifically discloses above).


Therefore, it would have neem obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Goertz showing the internal structure of an object, into the object generation of Brady as modified by Klausner for the purpose of increasing usability by being able to use stored internal structure to create future instances, as taught by Goertz Col. 2 lines 41-46.

Brady as modified by Klausner and Goertz do not specifically disclose the executing call or method to print the object to a string, wherein the string provides the internal structure of the object.


However, Vick discloses the executing call or method to print the object to a string, wherein the string provides the internal structure of the object (Vick [0052] lines 1-9; which shows the ability to execute a call that is able to convert the object to the string and print the object as a string and since the information of the object is viewed as converted to a string then viewed as would provide the internal structure of the converted object as it is the object information in string from, where it is seen the specifics of the internal structure of the object disclosed specifically above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Vick showing the printing string into the transforming object data to string of Brady as modified by Klausner and Goertz for the purpose of increasing usability by providing further functionality by being able to print the string as output, as taught by Vick [0052] lines 1-9.



Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brady, Klausner, Goertz and Vick as applied to claims 1 and 10 above, and further in view of Lebert (Pub. No. US 2012/0266149 A1).

As to claim 4, Brady as modified by Klausner, Goertz and Vick does not specifically disclose wherein the object in the virtual machine is an instance of a class, wherein the object exhibits a behavior of the class in the virtual machine.

However, Lebert discloses wherein the object in the virtual machine is an instance of a class, wherein the object exhibits a behavior of the class in the virtual machine (Lebert [0028] lines 4-11 and [0064] lines 1-3; which shows the VM can have a class instance of an object where the object can have behaviors that is defined by the object class thus viewed as the object exhibits the behavior of the class in the VM).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lebert showing the specifics of the VM having class instance of an object into the VM object creation of Brady as modified by Klausner, Goertz and Vick for the purpose of increasing usability by making sure class further define the object to include attribute, fields, behaviors and function as taught by Lebert [0028] lines 1-11.

As to claim 13, Brady does not specifically disclose however, Klausner discloses wherein the raw data represents the content of the object (Klausner [0147] lines 8-12; where it is viewed that the behavior of the module context including metaobject information is the raw data, thus viewed that the raw data represents some of the content of the object).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Klausner showing the transforming the raw data into an object, into the object raw data identification of Brady, for the purpose of reducing complexity by being able to develop standardized reusable components, as taught by Klausner ]0012] lines 1-4 and [0147] lines 8-12.

Brady as modified by Klausner, Goertz and Vick does not specifically disclose wherein the object generated within the virtual machine is an instance of a class, and wherein the object exhibits a behavior of the class within the virtual machine.

However, Lebert discloses wherein the object generated within the virtual machine is an instance of a class, and wherein the object exhibits a behavior of the class within the virtual machine (Lebert [0028] lines 4-11 and [0064] lines 1-3; which shows the VM can have a class instance of an object where the object can have behaviors that is defined by the object class thus viewed as the object exhibits the behavior of the class in the VM, where the specifics of the generated object can be seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lebert showing the specifics of the VM having class instance of an object into the VM object creation of Brady as modified by Klausner, Goertz and Vick for the purpose of increasing usability by making sure class further define the object to include attribute, fields, behaviors and function as taught by Lebert [0028] lines 1-11.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brady and Klausner, Goertz and Vick as applied to claim 5 above, and further in view of Grouzdev (Pub. No. US 2010/0162242 A1).

As to claim 6, Brady as modified by Klausner, Goertz and Vick does not specifically disclose generating, from the raw data that represents content of the object, a string that represents the content of the object.

However, Grouzdev discloses wherein transforming the raw data into the object comprises generating, from the raw data that represents content of the object, a string that represents the content of the object (Grouzdev [0028] lines 10-14; which shows the ability for to transform raw data byte stream information of an object into a data object such as a string that represents the object).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Grouzdev showing the transforming raw data into a string representation of an object, into the raw data transformation of Brady as modified by Klausner, Goertz and Vick, for the purpose of increasing usability by providing for further options for the transformation to object data thus providing for more transformation options for a user to put to use, as taught by Grouzdev [0029] lines 10-14.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brady, Klausner, Goertz and Vick as applied to claim 1 above, and further in view of Griffith et al. (Pub. No. US 2009/0276660 A1).


As to claim 9, Brady discloses extracting the raw data that represents all objects that correspond to the at least one of the particular object class, the particular field, or the particular value from the heap dump (Brady [0013] lines 12-24 and [0017] lines 3-8; which shows retrieving the object information that matches the objectID from the heap dump, viewed as including the raw data information of object type and identification, thus since looking for matching can be viewed as all matching object data  is retrieved/extracted from the heap dump).

Brady as modified by Klausner, Goertz and Vick does not specifically disclose executing a reflection application programming interface that calls at least one of a particular object class, a particular field, or a particular value to be retrieved from the heap dump. 

However, Griffith discloses executing a reflection application programming interface that calls at least one of a particular object class, a particular field, or a particular value to be retrieved from the heap dump (Griffith [0190] lines 5-11; which shows the execution of a call as part of a reflection API where the call is to a targeted object class).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Griffith showing the execution of a reflection API tied to class of object, into the objects of Brady as modified by Klausner, Goertz and Vick for the purpose of increasing usability by being able to obtain information about an object class, as taught by Griffith [0190] lines 5-11.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brady, Klausner, Goertz, Vick and Lebert as applied to claim 13 above, and further in view of Grouzdev (Pub. No. US 2010/0162242 A1).

As to claim 14, Brady as modified by Klausner, Goertz, Vick and Lebert does not specifically disclose generating, from the raw data that represents the content of the object, the string representing of the content of the object.

However, Grouzdev discloses generating, from the raw data that represents the content of the object, the string representing of the content of the object (Grouzdev [0028] lines 10-14; which shows the ability for to transform raw data byte stream information of an object into a data object such as a string that represents the object).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Grouzdev showing the transforming raw data into a string representation of an object, into the raw data transformation of Brady as modified by Klausner, Goertz, Vick and Lebert, for the purpose of increasing usability by providing for further options for the transformation to object data thus providing for more transformation options for a user to put to use, as taught by Grouzdev [0029] lines 10-14.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brady, Klausner, Goertz and Vick as applied to claim 10 above, and further in view of Hu et al. (Pub. No. US 2019/0272178 A1).

As to claim 17, Brady as modified by Klausner, Goertz and Vick does not specifically disclose wherein loading the raw data into the virtual machine comprises placing the raw data into a running computer application.

However, Hu discloses wherein loading the raw data into the virtual machine comprises placing the raw data into a running computer application (Hu [0066] lines 10-16; which shows the raw data is loaded/accessed by the running application, thus viewed as placed into the running application).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hu loading raw data for use in a n executing application, into the raw data usage of Brady as modified by Klausner, Goertz and Vick, for the purpose of increasing usability by providing further details information to the execution of the application, as taught by Hu [0066] lines 10-16.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brady, Klausner, Goertz, Vick and Hu as applied to claim 17 above, and further in view of Citeau et al. (Pub. No. US 2014/0195473 A1).

As to claim 18, Brady does not specifically disclosed, however, Klausner discloses wherein the running computer application, within the virtual machine transforms the raw data into the object (Klausner [0147] lines 8-12; which shows that the VM may transform the behaviors of the module context including metaobject, viewed as a form of raw data tied to an object, into object where seen disclosed the VM with the running application, thus in light of above disclosed information of the running application of the VM together viewed as running computer application transforms the raw data into the object).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Klausner showing the transforming the raw data into an object, into the object raw data identification of Brady, for the purpose of reducing complexity by being able to develop standardized reusable components, as taught by Klausner ]0012] lines 1-4 and [0147] lines 8-12.

Brady as modified by Klausner and Goertz do not specifically disclose wherein when the call is made on the object to print the object to the string representation, the string further provides a value of the object

However, Vick discloses  wherein when the call is made on the object to print the object to the string representation, the string further provides a value of the object (Vick [0052] lines 1-9; which shows the execution of a call to a string type object that comprises printing the string representation of the object as output and associated object information with the string, which in light of below disclosed information can be viewed as including value and internal structure of the object from utilized class information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Vick showing the printing string into the transforming object data to string of Brady as modified by Klausner, Hu and Citeau for the purpose of increasing usability by providing further functionality by being able to print the string as output, as taught by Vick [0052] lines 1-9.

Brady as modified by Klausner, Goertz, Vick and Hu does not specifically disclose wherein the running computer application utilizes class information to identify the internal structure of the object.

However, Citeau discloses wherein the running computer application utilizes class information to automatically identify an internal structure of the object (Citeau [0006] lines 2-6 and [0007] lines 16-21; which shows using the class of the objects to identify/expose the internal structure of the object).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Citeau showing the identification of internal structure of the object into the object information of Brady as modified by Klausner, Goertz, Vick and Hu, for the purpose of helping to have increased usability by having production rules for directly matching object conditions, as taught by Citeau [0006] lines 2-6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193